ORDER

PER CURIAM:
AND NOW, this 18TH day of MAY, 1998, the Petition for Allowance of Appeal is hereby GRANTED but LIMITED to the following:
Did the trial court’s denial of the defendant’s pretrial motion in limine to preclude the testimony of certain proposed Commonwealth witnesses as to testimony involving alleged bad acts which never resulted in arrest dr conviction and were so remote in time to the alleged crimes at issue at trial, deprive the defendant of his constitutional right to due process, to a fair trial, and in particular, to present character witnesses on his behalf?